¶2. QUESTION
Will the Associate District Judge-Elect continued participation on the Tribal Housing Board cause ethical concern?
¶3. ANSWER
Yes
¶4. DISCUSSION
Canon 3 Rule 3.4 states as follows:
"a judge should not accept appointments to governmental committees, boards, commissions or other governmental positions unless it is one that concerns the law, the legal system, or the administration of justice, or the Judge has the specific approval of the Supreme Court."
Associate District Judge-Elect would violate Canon 3, Rule 3.4 unless approval of the Supreme Court is obtained.
/s/ Honorable Edward C. Cunningham, Chairman
/s/ Honorable William C. Hetherington
/s/ Honorable Thomas Landrith
/s/ Honorable Allen McCall
/s/ Honorable April Sellers White